Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office action is in response to the amendment received 9/6/2022.
2.	Claims 1-24 are pending in the application. Claims 1, 10, and 17 are independent claims.
3.	The rejection of claims 1-20 under 35 U.S.C. 103 as being unpatentable over Peltier in view of Azua Garcia has been withdrawn pursuant to applicant’s amendment.



Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 9/6/2022 was filed after the mailing date of the application on 4/16/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.




Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Peltier, ‘Clustered and Stacked Column and Bar Charts’ August 2011 in view of Rosner et al., USPN 10,318,624 filed (12/28/2006).
In reference to independent claim 1, Peltier teaches:
	maintain the table with rows and columns defining cells containing the category indicators, the category indicators classifying information within categories (See Peltier, pages 3-5) a spreadsheet with values placed and maintained within rows and columns of a spreadsheet. 
	cause a display of a table gauge, including a visual display of summarized information, the visual display having a plurality of graphical representations of a plurality of category indicators contained in a grouping of cells (See Peltier, pages 3-5) wherein the data held within a grouping of cells in displayed through a stacked bar chart with individual values being represented within the stacked bar chart.
	wherein each of the graphical representations in the table gauge is sized to correspond to a percentage of an associated category indicator in the grouping of cells, and wherein the graphical representations aggregate presents a distribution divided proportionally based on corresponding percentages (See Peltier, pages 3-5) A means of displaying proportional display representations in the bar chart as they relate to corresponding values within a specific group of indicators. The display of data from the group of cells does not explicitly teach sizing the graphical representations in the table gauge to correspond to a percentage of an associated category however the reference to Rosner displays (See Rosner, Col. 3 and 4, figure 2b-2c) discloses both a table with columns/rows placed on the canvas as well as a graphical representation of the table data wherein the graphical representation is sized to corresponding to a percentage of an associated column/row indicator in the grouping of cells of the table. The graphical representation presents a distribution divided proportionally based on corresponding percentages. The graphical representation of Peltier and Rosner may be different graphical representation however they provide a similar summary of data utilizing shapes and provide a user with improved understanding of table content/data. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the reference to Peltier which teaches a stackable bar chart graphical representation that provides a user with visual summaries of data from a group of cells with the reference to Rosner which teaches a means of displaying a graphical representation with the inclusion of percentage make-ups in relation to information received and dividing said distribution proportionally based on corresponding percentages since it would have provided an added benefit of improved relevance of the data through data visualization for a user to comprehend a summary of different types of information.
	receive a table update that alters at least one category indicator in at least one of the cells of the grouping of cells, wherein the table update is a modification of data; and in response to the table update, alter a graphical representation of the table gauge to change a size of at least one of the plurality of graphical representations corresponding to the at least one altered category indicator, wherein the change of the size of the at least one graphical representations causes the distribution to re-devide proportionally based on corresponding percentages (Peltier, pages 4-7) discloses steps for adjusting the data and thus modifying the display of the stacked bar chart to reflect the adjustments in the cell indicators. The reference to Peltier fails to explicitly state an update causes a change in size of the at least one graphical representations and causes the distribution to re-divide proportionally based on corresponding percentages. However, the reference to Rosner (Col. 3 and 4, figure 2b-2c) teaches a means of modifying a value in the table and causing a redistribution of proportions related to the graphical representations displayed for the user to visualize the update. Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to have combined the reference of Peltier which teaches a means of utilizing a graphical representation of data to visualize relevant summaries of data and updating said data to provide an update with the visual representation with the reference to Rosner which displays a graphical representation which includes percentage distributions as they relate to specific data within a table and further allows an update which causes a modification to the distribution of percentage make up of each part of the graphical representation since it would have provided increased relevance and understanding of data displayed as a summary graphical representation. 
In reference to dependent claim 2, Peltier teaches:
	Wherein the table gauge is a footer beneath a specific column and the grouping of cells are cells within the specific column (See Peltier, page 4) the reference displays two distinct areas for both the grouping of cells and the stacked bar chart however the reference fails to explicitly teach the gauge is beneath a specific column however the reference to Rosner (See Rosner, Col. 3-4 and figure 2b) discloses a canvas whereby a user can place objects such as spreadsheet table objects and graphical representations anywhere within a blank canvas. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data to have combined the reference to Peltier which discloses a method of generating a graphical representation of a spreadsheet table with the reference to Rosner which allows for objects to be displayed anywhere within the canvas such as below a specific column  of the table thus improving the aesthetic of multiple displayed objects on an interface.
In reference to dependent claim 3, Peltier teaches:
	Wherein the table gauge is a header above the table (See Peltier, page 4) the reference displays two distinct areas for both the grouping of cells and the stacked bar chart however the reference fails to explicitly teach the gauge is beneath a specific column however the reference to Rosner (See Rosner, Col. 3-4 and figure 2b) discloses a canvas whereby a user can place objects such as spreadsheet table objects and graphical representations anywhere within a blank canvas. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data to have combined the reference to Peltier which discloses a method of generating a graphical representation of a spreadsheet table with the reference to Rosner which allows for objects to be displayed anywhere within the canvas such as below  or above a specific column  of the table thus improving the aesthetic of multiple displayed objects on an interface.
In reference to dependent claim 4, Peltier teaches:
	Wherein the grouping of cells includes cells from a plurality of columns that share a common characteristic (See Peltier, pages 86) cells from a plurality of columns are utilized within ‘Q1’ Actual and ‘Q1’ Budget thus having different columns representing a similar label.
In reference to dependent claim 5, Peltier teaches:
	Wherein the grouping of cells includes cells across a common row (See Peltier, pages 86) cells from a plurality of rows are utilized within ‘Q1’ Actual and ‘Q1’ Budget thus having different rows representing a similar label.
In reference to dependent claim 6, Peltier teaches:
	wherein each cell in the grouping of cells includes a color indicator and wherein the plurality of graphical representations include colors that correspond to the color indicators (See Peltier, page 63-65) a means of utilizing colors for specific cells that can correspond with the specific cell colors.
In reference to dependent claim 7, Peltier teaches:
	Wherein the category indicators are non-numerical (See Peltier, pages 4-6) a means of utilizing non-numeric labels however the reference fails to explicitly teach the category indicators are non-numeric. The reference to Rosner (Col. 3-4) discloses a means of receiving non-numeric data for use within a table and displayed within a graphical representation that forms a relationship with table content. Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date to have combined the reference to Peltier which disclose cell values that are received and used to produce data visualization with the reference to Rosner which teaches a means of producing table data including non-numerical data and data visualization from non-numeric data since it would have provided an added benefit of improving the visualization and relevance of different types of input.
In reference to dependent claim 8, Peltier teaches:
	Wherein the display of the table gauge occurs in another and/or sub-table (See Peltier, page 13) a means of displaying different stacked bar charts related to different table data. 
In reference to dependent claim 9, Peltier teaches:
	Wherein the table is a sub-table of another table (See Peltier, page 13) a means of displaying different stacked bar charts related to different table data. 
In reference to claims 10-16, the claims recite a computer readable medium including executable instructions for carrying out similar limitations to those found in claims 1 and 4-9, respectively. Therefore, the claims are rejected under similar rationale. 
In reference to claims 17-20, the claims recite a method for carrying out similar limitations to those found in claims 1, 4, 5, and 8, respectively. Therefore, the claim is rejected under similar rationale.
In reference to dependent claim 21, Peltier teaches:
	Wherein the category indicators are non-numerical (See Peltier, pages 4-6) a means of utilizing non-numeric labels however the reference fails to explicitly teach the category indicators are non-numeric. The reference to Rosner (Col. 3-4) discloses a means of receiving non-numeric data for use within a table and displayed within a graphical representation that forms a relationship with table content. Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date to have combined the reference to Peltier which disclose cell values that are received and used to produce data visualization with the reference to Rosner which teaches a means of producing table data including non-numerical data and data visualization from non-numeric data since it would have provided an added benefit of improving the visualization and relevance of different types of input.

In reference to dependent claim 22, Peltier teaches:
	Wherein the graphical representations are in the form of a pie chart (See Peltier, pages 4-6) a means of displaying a plurality of graphical representation as a stacked bar chart however the reference fails to explicitly teach the display of graphical representations in the form of a pie chart. The reference to Rosner (See Rosner, Col. 3-4) a means of generating a relationship between table data with spreadsheet functionality and a graphical representation which includes a pie chart to describe summary data as it relates to the table data. Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the invention to have combined the reference to Peltier which teaches the display of data as graphical representations in the form of a bar chart with the reference to Rosner which teaches a graphical representation as a pie chart since it would have provided an added benefit of extending the display options of relevant information within different visual shapes as they relate to the summarization of data.
In reference to dependent claim 23, Peltier teaches:
	Wherein, in response to the table update, the at least one processor is further configured to cause a communication to be sent to at least one user device associated with the table, wherein the communication is a notification of the table update (See Peltier, pages 4-7) discloses steps for adjusting the data and thus modifying the display of the stacked bar chart to reflect the adjustments in the cell indicators. The reference fails to explicitly teach causing a communication to be sent to at least one user device associated with the table, wherein the communication is a notification of the table update. The reference to Rosner (See Rosner, Col. 4) teaches a means of providing a notification (i.e. visual display) of a table update when the graphical representation is copied into a different application on a device. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the reference to Peltier which teaches a means of updating table data and displaying graphical representations of data with the reference of Rosner which teaches generating communication (i.e. updates) to be sent to a device in response to the table update since it would have provided an added benefit of extending interoperability of spreadsheet update capabilities to content currently displayed as well as content in other applications.  
In reference to dependent claim 24, Peltier teaches:
	Wherein the at least one processor is further configured to send the notification to a contact address associated with the at least one user device (See Peltier, pages 4-7) discloses steps for adjusting the data and thus modifying the display of the stacked bar chart to reflect the adjustments in the cell indicators. The reference fails to explicitly teach sending a notification to a contact address associated with the at least one user device. The reference to Rosner teaches (See Rosner, Col. 4) a means of copying the objects such as the table and/or the graphical representation to another application with a specific content identification (i.e. content application address) to then update an original table and provide a notification (i.e. update) to the table and/or chart in the application. Thus, it would have been obvious to one of ordinary skill in the art to have combined the references of Peltier which teaches updating table data to provide updates to the graphical representation with the reference to Rosner which teaches a means of providing notifications (i.e. table updates) to different application utilizing identification information (i.e. content address as presently claimed) to provide the updates to another application since it would have provided an added benefit of extending interoperability of spreadsheet update capabilities to content currently displayed as well as content in other applications utilizing application identification information.  

Response to Arguments
7.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant amended the claims and thus changed the scope of the invention when the claims are read as a whole. More specifically, the newly amended claims recite ‘wherein the change of size of the at least one graphical representation causes the distribution to re-divide proportionally based on corresponding percentages. The examiner withdrew the prior art rejection in response to the amendments and performed a new search to consider the amendments.


Conclusion
8.	The examiner recommends reviewing the dependent claims and specification to identify language that might further distinguish the claim from a pie chart (BRI of the claim as presently stated) that is taught in the newly added reference to Rosner. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J LUDWIG whose telephone number is (571)272-4127. The examiner can normally be reached Mon - Fri. 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 
questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. LUDWIG
Examiner
Art Unit 2178



/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178